Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh et al (US 2008/0039741), in view of Collins et al (US 7,250,775).

As to claim 1, Shemesh disclose a sensor (sensor system 10, par.21, fig.1) comprising: 
a closed band (cap 13 comprises shaped nipple region 11, thereby forming a closed band, fig., par.21) of non-conductive elastomeric material (cap is made of a durable, non-toxic, flexible, preferably elastic material, such as silicone (natural rubber, latex) and isoprene, par.38) having at least one sealed channel embedded therein (channel/tube 28 is cylindrically sealed, and then sealed to duct 18, par.24-25, fig.1-3), wherein the at least one sealed channel is filled with a non-volatile electrically conductive liquid (milk passing through tube 28, where the milk is non-volatile electrically conductive liquid, par.21 and par.24-25, as best seen in fig.1-3); and 
a connector (communication cable 36 and connector 38 that can be located on cap 13, end of par.26, fig.4) operatively coupled to the microelectrode/sensor and an external system (communication cable 36 comprises a connector 38 specially adapted to connect to the sensor 24, par.26, and/or control unit 32 is embedded in a housing 34 being connected to the sensor 24 as best seen in fig.4), wherein the connector transmits and receives electrical signals to and from the sensor and the external electronics system (control unit 32, is in communication with the sensor device 10, par.26, as best seen in fig.4).

Shemesh discloses the invention substantially as claimed above comprising sensor 24 in electrical communication with the milk passing through tube 28 (par.24, fig.1-3), wherein the sensor may be a single sensor or a combination of sensors (par.25), but failed to explicitly teach at least two microelectrodes in electrical communication with the non-volatile electrically conductive liquid.
However Collins discloses a microfluidic device for measuring flow rate of fluids in the same filed of endeavor, wherein the device comprises at least two microelectrodes in electrical communication with the non-volatile electrically conductive liquid (a flow sensor comprising two parallel microelectrodes In communication with an electrically conductive liquid; figure3; column4, lines 56-67; claim1); and a connector which transmits and receives electrical signals to and from the at least two microelectrodes and an external electronics system (as shown in fig.3).

As these types of microelectrodes are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to have modified the measurement device 10 of Shemesh’s invention  to include the microelectrodes taught by Collins’s invention for the advantage of having a sensor that can be efficient and accurate for obtaining a precise values of fluid/milk flow, as taught by Collins’s invention (column5 ,lines1-2).

As to claim 2, Shemesh disclose the sensor, further comprising a temperature sensor (sensor 24 may also measure other parameters, such as the temperature, par.25).

As to claim 3, Shemesh disclose the sensor, wherein the external electronics system comprises an electronic device capable (as it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.) of performing signal processing (control unit 32 further comprises a processing unit 40 adapted to obtain the data stream from the sensor 24, and to carry out data analysis consisting of processing the data stream into values corresponding to the volume of milk, par.26, as best seen in fig.4).

As to claim 4, Shemesh disclose the sensor, wearable garment for monitoring breast volume and temperature (measuring breast milk volume, which is proportional to breast volume, so Shemesh is capable of measuring breast volume, abstract and end of par.26, measuring temperature, par.25), comprising at least one cup having a contoured shape for engaging a woman's breast (inner surface 14 of cap 13 is contoured and shaped to engage a breast, par.21, as best seen in fig.1), wherein the at least one cup comprises at least one sensor (cap 13 comprises sensor 24, forms sensor system 10 of claim 1, as best seen in fig.1) according to claim 1.

Claim 5 is/are rejected under 35 U.S.C. 103 as being obvious over Shemesh et al (US 2008/0039741) and Collins et al (US 7,250,775), in further view of Binder et al (US 2010/0217148).

Shemesh/ Collins combination discloses measuring system 10 including one cap 13 configured to be mounted on a first women’s breast, however It would have been obvious to one having an ordinary skill in the art at the time the invention was made to include a second cap 13 to be mounted on a second women’s breast, since it has been held that rearranging parts of a device involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Still it would have been obvious to include a sensor in any of the wearable cups taught by Shemesh’s invention to monitor breathing cycle (inhalation and exhalation) of the subject/women while breastfeeding, as taught by Binder’s invention (par.45), in order to reduce physiological noise due to breathing activity, to obtain more accurate measurement of the breast volume and milk volume, as taught by Binder’s invention (par.46-52).


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim objections and 112 rejections have been fully considered and are persuasive.  The claim objections and 112 rejections have been withdrawn. 

Applicant's arguments filed on 04/06/2022 regarding Shemesh’s invention does not teach at least one sealed channel having the non-volatile electrically conductive liquid injected into the channel after being sealed have been fully considered but they are not persuasive, because under the broadest reasonable interpretation the claimed subject matter “a closed band of non-conductive elastomeric material having at least one sealed channel embedded therein, wherein the at least one sealed channel is filled with a non-volatile electrically conductive liquid” in claim 1, may be interpreted as a closed band having a sealed/partially sealed channel therein, and/or having a channel sealed to the closed band, wherein the channel is filled with the liquid before and/or after being sealed, and does not necessarily mean that the at least one channel is completely sealed where no liquid can pass through, and/or having the non-volatile electrically conductive liquid injected into the channel after being sealed, as alleged by the Applicant (see arguments, page 12).
Since Shemesh’s invention teaches tube 28 is cylindrically sealed and then sealed to duct 18, wherein milk (a non-volatile electrically conductive liquid) fills tube 28 (par.24-25), so it can be fairly interpreted that Shemesh’s invention teaches the claimed subject matter “the at least one sealed channel is filled with a non-volatile electrically conductive liquid”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791